Citation Nr: 1619607	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-20 917 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a testicle disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for anxiety.

7.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease with narrowing of C5-C6.

8.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritic changes, status post anterior cruciate ligament repair, with recurrent partial tear of repaired tendon and medial meniscus.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 2001 to March 2005.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case was previously before the Board in June 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015 this case was remanded for the purpose of affording the Veteran a Travel Board hearing.  For reasons unclear to the Board, it appears that such hearing was not scheduled.  In correspondence received in April 2016 the Veteran indicated that he still wanted a Board hearing at the RO on these matters.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a Veterans Law Judge sitting at the RO at the earliest available opportunity, with appropriate notification to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




